Exhibit 10.1 JOINT VENTURE AGREEMENT OF TRANSCOASTAL CORPORATION/CORE RESOURCE MANAGEMENT, INC. MULTI-WELL JOINT VENTURE (A TEXAS JOINT VENTURE) THIS JOINT VENTURE AGREEMENT is made and entered into effective July 31, 2014, by and among TransCoastal Corporation ("TransCoastal"), a Delaware Corporation with offices and principal place of business at 17304 Preston Road, Suite 700, Dallas, TX 75252, as the Managing Venturer, and Core Resource Management, Inc. ("Core"), a Nevada corporation with offices and principal place of business at 3131 E. Camelback Road, Suite 215, Phoenix, Arizona 85016. All of the parties admitted to the Joint Venture created hereby shall be Joint Venturers, as provided herein. All capitalized terms used herein shall have the meaning assigned thereto in Section 1.7 hereof, unless otherwise defined elsewhere herein. ARTICLE I GENERAL 1.1: Formation of Joint Venture . The parties hereby form a joint venture pursuant to the laws of the State of Texas, which shall be governed by this Agreement and the provisions of the Texas Business Organizations Code. 1.2: Managing Venturer . TransCoastal shall be the Managing Venturer of the Joint Venture, and the address of such Managing Venturer is the address of TransCoastal as designated above. 1.3: Name . The name of the Joint Venture shall be "TRANSCOASTAL CORPORATION/CORE RESOURCE MANAGEMENT, INC. MULTI-WELL JOINT VENTURE." The name of the Joint Venture may be changed at any time and from time to time, or the Joint Venture may operate under different names in any jurisdiction in which the Joint Venture does business, as determined by Vote of the Venturers. 1.4: Principal Business . The purposes for which the Joint Venture is organized are: (a)To acquire all or part of the Working Interest in up to ten (10) oil and gas Prospect Wells more fully described in Exhibit "A" attached hereto ("Prospect Wells"); (b)To acquire, drill or otherwise explore for, discover, develop, and operate the Prospect Wells, or any interest therein whether on its own behalf or in association with others as joint venture, partners or otherwise; (c)To purchase, acquire, sell, dispose, explore, operate and produce oil, gas, minerals and properties and all things incident to the Prospect Wells including, but not limited to the making of dry hole and bottom hole contributions, and with respect to the business of the Joint Venture, the construction and operation, alone or with others, of any project or operation incident to the Prospect Wells for the treatment or refining of oil, gas and minerals and for the construction of systems for the production, collection, storage, treatment or delivery of the same or the products thereof; (d)To perform any acts as the Joint Venture in its sole discretion determines to be necessary, desirable or convenient in accomplishing the foregoing purposes and any other purpose permissible under the laws of the State of Texas.
